              Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 1 of 7


ASJZ: USAO#2019R00297



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                           *
                                                    *
         v.                                         *                    GLR-20-0318
                                                          CRIMINAL NO. ________________
                                                    *
 JIMMY DANH,                                        *     (Conspiracy to Defraud the United
                                                    *     States, 18 U.S.C. § 371; Failure to
                        Defendant.                  *     Pay Over Employment Taxes, 26
                                                    *     U.S.C. § 7202)
                                                    *
                                                    *
                                                 ******

                                            INFORMATION

         The United States Attorney for the District of Maryland charges that:

                                             COUNT ONE
                                (Conspiracy to Defraud the United States)

                                              Introduction

    1. The Defendant Jimmy DANH was the co-owner of Team Work, Inc (hereafter “TW”).

         from 2007 through 2015. TW was a Pennsylvania corporation, located in Harrisburg.

         TW supplied temporary workers to various business in Maryland and Pennsylvania on an

         as-needed basis. DANH co-owned the company with Darasomalee Thach, and they split

         the profits evenly.

    2. The Internal Revenue Service (“IRS”) is an agency of the United States Department of

         the Treasury and is responsible for enforcing the tax laws of the United States and

         collecting the taxes that are due and owing the United States. One type of tax, commonly

         referred to as "employment taxes," includes federal income withholding taxes
      Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 2 of 7



   ("withholding taxes") and Federal Insurance Contribution Act ("FICA taxes"), as more

   particularly described below.

       a. Withholding taxes: In general, an employer must deduct and withhold income tax

          on the amount of wages that are paid to its employees, and pay over those

          withheld income taxes to the IRS. Federal income tax withholding is generally

          based on the number of allowances claimed by the employee on his or her W-4

          Form.

       b. FICA taxes: FICA taxes are comprised of two parts: old-age, survivor, and

          disability insurance, which is commonly referred to as "Social Security," and

          health insurance, which is commonly referred to as "Medicare." Social Security

          taxes are used to fund retirement and disability benefits, while Medicare taxes are

          used to provide health and medical benefits for the aged and disabled.

3. Employers are required to file with the IRS an Employer's Quarterly Federal Income Tax

   Return—Form 941 ("Form 941"), on a quarterly basis. The Form 941 is due at the end of

   the month following each end of the calendar quarter (April 30, July 31, October 31, and

   January 31). The Form 941 is required to report the total amount of the employees'

   wages and any other compensation subject to withholding, the total amount of income tax

   withheld, the total amount of FICA taxes due, and the total tax deposits. Employers are

   also required to pay over to the IRS these withheld employment taxes at the time of filing

   the Form 941, along with the employers' share of the FICA taxes. The corporate official

   responsible for collecting, accounting for, and paying over the employment taxes is

   known as the "responsible person."




                                          -2-
          Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 3 of 7



                             Manner and Means of the Conspiracy

It was part of the conspiracy to defraud that:

   4. TW’s clients paid TW approximately $10.99 for each hour of work completed by an

       employee of TW.

   5. TW’s clients issued lump sum payments for all of the hours worked by TW employees in

       the form of a check to TW.

   6. The agreement between TW’s clients and TW was that TW was responsible for the

       payment of its employees and for all employment withholdings.

   7. Once TW received a check from a client for its employees’ labor, DANH and co-

       conspirator Thach, or another employee, would cash the check using a check-cashing

       business, and would then pay TW’s employees approximately $9.00 per hour in cash.

   8. DANH and Thach did not maintain business records relating to the operation of TW to

       include records relating to employees, payroll and tax withholdings.

   9. DANH and Thach failed to consistently and accurately file Forms 941.

   10. For tax years 2011, 2012, 2013, 2014, and 2015, DANH and Thach willfully attempted to

       evade and defeat a large part of the federal income taxes to be withheld from wages, to

       include, FICA taxes and the withholding tax due and owing to the United States of

       America.

   11. DANH and Thach purposefully failed to withhold and pay over employment taxes to the

       IRS in order to maximize their personal profit.

                                                 Overt Acts

   In furtherance of the conspiracy, and to effect the objects thereof, the following overt acts

were committed in the District of Maryland, and elsewhere:



                                                  -3-
      Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 4 of 7



12. On or about September 2007, DANH and Thach agreed to incorporate TW for the

   purpose of operating a labor-leasing business which aimed to underbid potential

   competitors in order to secure day-labor contracts and to maximize profits by evading

   employments taxes.

13. From on or about October 1, 2011, through on or about September 30, 2015, TW, under

   the leadership of DANH and Thach, entered into contacts with companies in Maryland

   and elsewhere to provide day-labor contracts for those companies. In those contracts,

   TW agreed that it was responsible for the payment of all employment withholdings.

14. From on or about October 1, 2011 through on or about September 30, 2015, TW paid

   wages totaling approximately $1,611, 849.04, but DANH and Thach failed to file Form

   941, or underreported the wages on Form 941 submissions, and thus failed to report to

   the IRS all wages paid to TW’s employees.

15. For the tax years 2011, 2012, 2013, 2014, and 2015, DANH and Thach failed to report to

   the IRS all wages paid to their employees at TW. This resulted in underreporting the

   employee share of the Social Security and Medicare taxes and the withholding tax in the

   total amount of approximately $249,287.94.

16. Furthermore, for the tax years 2011, 2012, 2013, 2014, and 2015 DANH and Thach

   failed to account for the employer share of the Social Security and Medicare taxes in the

   total amount of approximately $111,609.91.

17. Therefore, for the tax years 2011, 2012, 2013, 2014, and 2015, DANH and Thach failed

   to withhold and pay over to the IRS a total of $365,972.




                                          -4-
         Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 5 of 7



                                  The Conspiracy Charge

   18. From in or about November 2013 until in or about 2018, in the District of Maryland and

      elsewhere, the defendant,

                                      JIMMY DANH,

      did knowingly and willfully conspire, combine, confederate, and agree with Thach to

      defraud the United States for the purpose of impeding, impairing, obstructing, and

      defeating the lawful government functions of the Internal Revenue Service of the

      Treasury Department in the ascertainment, computation, assessment, and collection of

      income taxes.

18 U.S.C. § 371




                                             -5-
          Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 6 of 7



                                         COUNT TWO
                       (Willful Failure to Pay Over Employment Taxes)

       The United States Attorney for the District of Maryland further charges that:

       From on or about October 31, 2015, and continuing thereafter up to and including

October 31, 2017, in the Eastern District of Pennsylvania, the District of Maryland, and

elsewhere, the defendant,

                                         JIMMY DANH,

a resident of Rosedale, Maryland who conducted a business as a Maryland corporation under the

name and style of JD Team Work, Inc., with its principal place of business in Rosedale,

Maryland, and who, from the quarter ending September 30, 2015, to the quarter ending

September 30, 2017, received fees from clients with which to pay his employees and to deduct

and collect from the total taxable wages of his employees federal income taxes and FICA taxes.

The defendant, during this time period, did willfully fail to truthfully account for and pay over to

the IRS, said federal income taxes and FICA taxes due and owing to the United States of

America for the quarter ending September 30, 2017, by failing to file Employer’s Quarterly

Federal Tax Return, Form 941, and by failing to declare on the Form the total wages subject to

withholding paid to employees by JD Team Work, Inc., upon which wages there was due and

owing to the United States of America federal income taxes withheld from wages and social

security taxes in the total approximate amount of $183,758.23.

       26 U.S.C. § 7202




                                                -6-
         Case 1:20-cr-00318-GLR Document 1 Filed 09/29/20 Page 7 of 7




Date: September 29, 2020            _________________________
                                    Robert K. Hur
                                    United States Attorney




                                     -7-
